 
 
Exhibit 10.6
 
 
[exhibit106header.jpg]


July 10, 2015 (Revised)


Uma Sinha, Ph.D.


Re: Separation from Employment
Dear Uma,
This letter confirms our agreement concerning your departure from Global Blood
Therapeutics, Inc. (the “Company”). Your last day of employment with the Company
will be June 18, 2015 (the “Separation Date”).
Regardless of whether you enter into this Agreement, you will receive your final
paycheck, which includes your final pay and any accrued, but unused, vacation
time through the Separation Date. Any outstanding business expenses should be
submitted within ten (10) days of your last day of employment, along with
receipts or other supporting documentation of each expense.
Severance
Although it is under no legal obligation to do so, provided you enter into, do
not revoke and comply with this Agreement, the Company agrees to pay you a
separation benefit in the amount of $171,250.00, less all applicable
withholdings, which is equal to six (6) months pro rata portion of your current
base salary. You will receive your separation benefit within ten (10) business
days after the Effective Date of this Agreement (as defined below).
You will be eligible to convert your medical insurance coverage under COBRA and
will receive information from our plan administrator describing this conversion
election. Your health coverage through the company’s health plan will remain in
force through June 30, 2015. In further consideration of your general release of
claims, if you enroll in and remain eligible for COBRA, the Company will cover
the Company’s portion of your COBRA premiums from July 1, 2015 through
December 31, 2015. Except for the separation terms proposed in this letter, you
will not be entitled to any compensation, equity, benefits or other perquisites
of employment after the Separation Date.
The Company also confirms that if you choose to file for unemployment benefits
with the State of California, that the Company will take no action to deny you
said benefits.
Equity
You agree that the following table sets forth the only interest, equity or
otherwise, you own in the Company, and that all the grants are subject to the
Global Blood Therapeutics 2012 Stock Option and Grant Plan and the applicable
Restricted Stock Purchase Agreements (each a “RSP Agreement”) or Stock Option
Agreements (each a “Stock Option Agreement”) (collectively, the “Equity
Documents”): 
Type of Grant
Number of Shares
Date of Grant
Vested Shares as of Separation Date
Shares to be Accelerated, Subject to you Entering into and Complying with this
Agreement
Stock Option
300,000
March 14, 2013
168,7501
0
Restricted Stock
150,000
September 10, 2014
28,125
121,875

 

This number includes 75,000 shares previously issued upon your exercise of the
option.

[exhibit106footer.jpg]

--------------------------------------------------------------------------------


Stock Option
200,000


April 9, 2015
—


—


Stock Option
130,000


April 9, 2015
—


—


Restricted Stock
120,000


April 9, 2015
—


70,625



Acceleration


Although it is under no legal obligation to do so, provided you enter into and
comply with this Agreement, the Company shall accelerate your vesting as of the
Separation Date with respect to an aggregate of 192,500 Shares (representing the
aggregate number of Shares that would have vested under all of your time-based
equity grants had you remained employed with the Company through June 18, 2016),
comprised of (a) 121,875 Shares under your RSP Agreement for the grant dated
September 10, 2014 and (b) 70,625 Shares under your RSP Agreement for the grant
dated April 9, 2015. If you do not enter into and comply with this Agreement,
you vesting will cease on the Separation Date and no acceleration will apply. In
either event, the grants will continue to be governed by the Equity Documents.
You also acknowledge and agree that notwithstanding any consulting arrangement
that you may enter into with the Company providing for your performance of
services for the Company following the Separation Date, including as
contemplated under this letter agreement, the vesting of all of your equity
grants will cease on the Separation Date, and you will not be entitled to any
additional vesting or acceleration other than as specifically described above.


Exercise of Repurchase Option


Pursuant to the terms of the RSP Agreements with respect to the September 10,
2014 and April 9, 2015 Restricted Stock Grants, (i) the Company is exercising
the Repurchase Option; (ii) if you enter into this Agreement, the Company will
repurchase 49,375 Restricted Shares at $0.97 per share from the April 9, 2015
Restricted Stock Grant and will not repurchase any Restricted Shares from the
September 10, 2014 Restricted Stock Grant; (iii) if you do not enter into this
Agreement, the Company will repurchase 121,875 Restricted Shares at $0.14 per
share from the September 10, 2014 Restricted Stock Grant and 120,000 Restricted
Shares at $0.97 per share from the April 9, 2015 Restricted Stock Grant; and
(iv) in either event, the Company and shall deliver a check to you in the amount
of the purchase price for the Unvested Shares in accordance with the terms of
the applicable Equity Documents.


Stock Option Exercise Rights
 
Pursuant to the terms of the Stock Option Agreements, whether or not you enter
into this Agreement, (a) with respect to the March 14, 2013 Stock Option Grant,
you may exercise (to the extent not previously exercised) all option shares as
listed above as “Vested Shares as of Separation Date,” to the extent not
previously exercised, and (b) with respect to the April 9, 2015 Stock Option
Agreements, no option shares shall be exercisable. In either event, you must
exercise your right with respect to Vested Shares within 90 days of the
Separation Date consistent with the terms of the Equity Documents.


Post-Employment Consulting
If you enter into, do not revoke and comply with this Agreement, you agree to
provide consulting services to the Company. The terms of the consulting
arrangement shall be as follows: (i) you will perform work for the Company
focused on the identification and prioritization of new targets (the “Consulting
Services”); (ii) the consulting period shall commence on the Effective Date (as
defined below) and end on September 30, 2015 (the “Consulting Period”); (iii)
during the Consulting Period you shall provide up to one full business day of
Consulting Services per week, which may be spread over one or more days if
mutually agreeable to you and the Company; (iv) the accelerated vesting and
other consideration set forth in this Agreement shall be the sole compensation
for the Consulting Services and you will not be entitled to any other for
consulting fees or compensation, (v) you will not be entitled to any employee
benefits and you will not be entitled to be granted or vest in any equity
interest in the Company; (vi) you shall be an

2

--------------------------------------------------------------------------------


independent contractor and that you will perform the Consulting Services under
the Company’s general direction as to the result of such activity (such
direction to be provided by Ted Love, Athiwat Hutchaleelaha, and/or Brian
Metcalf) but that you will determine, in your discretion, the manner and means
by which the Consulting Services are performed; (vii) any work product arising
from the Consulting Services, including work-in-process (“Deliverables”) shall
be the sole property of the Company as “work for hire” and you hereby assign to
the Company all interests and rights in such Deliverables: (viii) the
Confidential Information Agreement (define below) shall apply during the
Consulting Period and thereafter.
Release
In exchange for, among other things, the foregoing separation benefit and
benefit continuation and accelerated vesting, you completely release and forever
discharge Global Blood Therapeutics, Inc., its affiliated, related, parent or
subsidiary entities, and its and their present and former directors, officers,
and employees (the “Released Parties”) from any and all claims you may now have
or have ever had against any of them through the date you sign this Agreement
including, but not limited to, any claims for violation of any federal, state,
or municipal statute, including, but not limited to, Title VII of the Civil
Rights Act of 1964; the Age Discrimination in Employment Act of 1967 (“ADEA”)
the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Employee Retirement Income Security Act of 1974;
the Worker Adjustment and Retraining Notification Act; the Family and Medical
Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control and Reform
Act; the California Family Rights Act; the California Labor Code; and the
California Fair Employment and Housing Act or any other claims for violation of
any federal, state, or municipal statutes, and any and all claims for attorneys’
fees and costs (the “Released Claims”). The parties intend for this release to
be enforced to the fullest extent permitted by law. You understand that you are
not waiving any right or claim that cannot be waived as a matter of law, such as
workers’ compensation or unemployment insurance benefits. You agree not to file
or initiate any lawsuit concerning the Released Claims. You understand that this
release does not prevent you from filing a charge with or participating in an
investigation by a governmental administrative agency; provided, however, that
you hereby waive any right to receive any monetary award resulting from such a
charge or investigation.
You acknowledge that you have been advised by the Company to consult with legal
counsel prior to entering into this Agreement. You further acknowledge that you
are familiar with the provisions of California Civil Code Section 1542, a
statute that otherwise prohibits the release of unknown claims, which provides
as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Being aware of said code section, you agree to expressly waive any rights you
may have thereunder, as well as under any other statute or common law principles
of similar effect.


You acknowledge that the separation payment and benefits described above exceed
the amount to which you otherwise are entitled.


Continuing Obligations
  
Please remember that even after your employment with the Company ends, you must
comply with your continuing obligation to maintain the confidentiality of the
Company’s proprietary information, including your obligations under the Employee
Confidentiality and Assignment Agreement you signed on November 23, 2012 as a
condition of your employment (the “Confidential Information Agreement”). You
further agree

3

--------------------------------------------------------------------------------


not to make or publish, either orally or in writing, any disparaging statement
about the Released Parties and the Company agrees to instruct its senior
management team and Board of Directors not to make or publish, either orally or
in writing, any disparaging statement about you. Additionally, all shares of
capital stock of the Company held by you will continue to be subject to the
terms of the Equity Documents and the Amended and Restated Stockholders
Agreement, dated December 22, 2014 (as may be amended, restated or modified
hereafter in accordance with the terms thereof).


Entire Agreement: Consideration Period
This letter, which may be subject to disclosure by the Company as required by
law or for legitimate business reasons, contains all of our agreements and
understandings and fully supersedes any prior agreements or understandings that
we may have had regarding your employment with the Company or the termination of
your employment, with the exception of the Confidential Information Agreement
and the Equity Documents. This agreement is governed by California law and may
be amended only in a written document signed by both of us. If any term in this
agreement is unenforceable, the remainder of the agreement will remain
enforceable.
Please note that you have until July 16, 2015 to consider this Agreement (but
you may sign it earlier if you so desire). You acknowledge and agree that this
provides you with more than a twenty-one (21) day consideration period. In
addition, you have a right to revoke this Agreement within seven (7) days of
signing it by sending me a written notice to that effect. This agreement shall
not become effective or enforceable and the separation benefit will not be
provided until the next business day after the seven-day revocation period has
expired (the “Effective Date”).
Please contact me if you have any questions. We wish you the best in your future
endeavors.
























Very truly yours,






/s/ Matt Krause




Matt Krause
Senior Director of Human Resources






ACCEPTED AND AGREED:




Dated: 7/14/2015        Signature: /s/ Uma Sinha___________
Uma Sinha, Ph.D.

4